Citation Nr: 0513439	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03 03-009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to herbicide exposure (i.e., the dioxin in Agent Orange).

2.  Entitlement to special monthly compensation (SMC) for 
loss of a creative organ.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
September 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claims for service 
connection for prostate cancer, bladder cancer, and SMC.  In 
February 2004, he withdrew his claim for service connection 
for bladder cancer, so that issue is not before the Board.  

In February 2003, the veteran requested a hearing before the 
Board at its offices in Washington, DC (see his substantive 
appeal, VA Form 9).  A hearing was scheduled for September 
2004.  At his request, the hearing was rescheduled for 
February 2005, and again rescheduled for April 2005.  But in 
April 2005 he cancelled the hearing.  Accordingly, his 
request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.702(e) (2004).

Unfortunately, because further development is needed before 
the Board can make a decision, the claims are being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309 (e) (2004).  
Prostate cancer is one of the diseases listed under § 
3.309(e), which is associated with exposure to certain 
herbicide agents.

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii) (2004).  In this case, the 
veteran's DD Form 214 indicates he served in the Republic of 
Vietnam from September 1969 to September 1970.  So it is 
presumed he was exposed to herbicides while there.

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases associated with herbicide exposure must have 
become manifest to a degree of 10 percent or more at any time 
after service, except that choracne of other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2004).

In this case, in May 2000, the veteran had hematuria (blood 
in his urine) and was subsequently diagnosed with bladder 
cancer.  In August 2000, he underwent a radical cystectomy 
and ileal conduit, which included the removal of his 
prostate.  The pathology report confirmed grade 3 invasive 
transitional cell carcinoma of the urinary bladder.  The 
pathology report also noted, "[s]ections of prostate show 
broad zones of high grade prostatic intraepithelial 
neoplasia.  Invasive carcinoma prostate is not identified."  
The discharge summary noted "the prostate showed high grade 
prostatic intraepithelial neoplasia with no carcinoma."  A 
February 2001 CT scan of the abdomen and pelvis found no 
metastatic disease.

The RO gave two rationales for denying the veteran's claim 
for service connection for prostate cancer.  First, the RO 
stated, in its July 2002 decision, that the claim was denied 
because there was no objective evidence of prostate cancer.  
Second, the RO, in its March 2004 supplemental statement of 
the case (SSOC), explained 


that medical evidence established that prostate cancer was 
not a primary cancer but was metastatic, and therefore the 
presumption of service connection established by 38 C.F.R. 
3.309(e) was rebutted.  See too, VAOPGCPREC 18-97 (May 2, 
1997) (Holding that presumptive service connection may not be 
established for a cancer listed at 3.309(e) if the cancer 
developed as the result of metastasis of cancer that is not 
associated with herbicide exposure.)

It is unclear how the RO reached its conclusion that the 
veteran's prostate cancer was metastatic in nature.  A June 
2002 VA examiner opined that prostate cancer was incidentally 
found because of the bladder cancer, which is obvious from 
reviewing records from Dr. Carter and Roper Hospital.  But 
this conclusion does not necessarily mean the prostate cancer 
metastasized from the bladder cancer.  In fact, all medical 
evidence on record is to the contrary.  Letters from Dr. 
Jordan and Dr. Carter indicate the cancers of the bladder and 
prostate were separate and unrelated.  This is based on the 
August 2000 pathology report, which found 
high-grade prostatic intraepithelial neoplasia (PIN) with no 
carcinoma.

So the pivotal question becomes whether the veteran had 
prostate cancer manifest to a degree of 10 percent or more.  
It is clear that at the time the prostate was removed, he had 
PIN with no carcinoma.  The Internet research he provided 
from Bostwick Laboratories further explains that PIN is now 
accepted as the most likely 
pre-invasive stage of adenocarcinoma.  PIN also does not 
significantly elevate serum PSA (prostate-specific antigen) 
concentration, which was the case here, and explains why PIN 
was not detected until the prostate was removed and the 
biopsies were analyzed.  Furthermore, the research states 
that most studies suggest that most patients with PIN will 
develop carcinoma within ten years.  Yet despite the fact 
that the August 2000 pathology report indicated PIN without 
carcinoma, the VA examiner, Dr. Jordan, and Dr. Carter all 
stated the veteran had prostate cancer.  The reasons for this 
are unclear as it seems the presence of PIN does not 
necessarily mean cancer is present.  



For these reasons, another medical opinion is needed to 
clarify whether the veteran had prostate cancer manifest to a 
degree of 10 percent or more at the time his prostate was 
removed.  If he did, he is entitled to presumptive service 
connection for any residuals of that cancer.  Malignant 
neoplasms and benign neoplasms of the genitourinary system 
are rated under Diagnostic Codes (DCs) 7528 and 7529, 
respectively.  In turn, residuals of a malignancy following 
specific necessary treatment, and benign neoplasms are rated 
as a voiding or renal dysfunction under 38 C.F.R. § 4.115a 
(2004).

The Board notes that the determination as to whether the 
veteran had prostate cancer manifest to a degree of 10 
percent or more at the time his prostate was removed is 
further complicated by the fact that he also had bladder 
cancer, which is not service connected (and a claim no longer 
being appealed).  But if VA cannot differentiate the extent 
of symptoms that are attributable to the condition at issue 
(which, here, is PIN or prostate cancer), from those that are 
not (bladder cancer), then VA effectively must presume that 
all of the symptoms are at least partially attributable to 
service-related causes.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

In addition, the veteran has indicated he had prostate 
trouble in the late 1970s and 1980s and eventually sought 
treatment with Dr. Gavin Appleby at St. George.  These 
records may provide probative evidence as to the development 
of the PIN or prostate cancer, however, there has been no 
attempt made by the RO to assist him in obtaining them.  VA 
has a duty to assist claimants in obtaining records not in 
the custody of a Federal department or agency.  See 38 C.F.R. 
3.159(c)(1)(2004).  So a remand is also necessary for this 
reason.

Because this claim is being remanded for additional 
evidentiary development to determine whether prostate cancer 
had manifested to a degree of 10 percent or more, the claim 
for SMC for loss of a creative organ is also being remanded 
since the claims are inextricably intertwined.  This avoids 
piecemeal adjudication of these claims.  See, e.g., Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to complete and return the 
appropriate releases (VA Form 21-4142) for the 
medical records of Dr. Gavin Appleby.

Upon receipt of the appropriate release, 
request all private treatment records, and 
associate all received with the file.  If the 
request is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2004).  

2.  If possible, have the VA physician who 
examined the veteran in June 2002 submit an 
addendum to the report of that evaluation 
clarifying whether the veteran had prostate 
cancer in light of the August 2000 surgical 
pathology report, which found high grade 
prostatic intraepithelial neoplasia (PIN) 
with no carcinoma.

If prostate cancer was present, the examiner 
is asked to provide an opinion as to whether, 
in light of any additional evidence since 
obtained, it is at least as likely as not the 
prostate cancer had manifested to a degree of 
10 percent or more.  To facilitate making this 
determination, the examiner must be provided 
copies of the applicable rating criteria.  If 
the examiner cannot clinically differentiate 
the symptoms that were attributable to the 
veteran's prostate cancer from those 
attributable to his bladder cancer, then the 
examiner must presume all of the symptoms were 
at least partially attributable to the 
prostate cancer.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).



If, for whatever reason, it is not possible to 
have that same VA examiner comment further, 
then obtain a medical opinion from another 
doctor equally qualified to make this 
important determination.  (Note:  if the 
latter situation arises, this may require 
having the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  

It is absolutely imperative that the VA 
examiner, whomever designated, has access to 
and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this remand 
and any records VA obtains from Dr. Appleby.  
The examiner must note in the addendum that he 
or she has reviewed the claims file.  

3.  Review the claims file.  If any 
development is incomplete, including if the 
supplemental report does not contain 
sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the veteran's claims in 
light of the additional evidence obtained.  If 
they are not granted to his satisfaction, 
prepare a supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to respond 
before returning the case to the Board for 
further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




